NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I drawn to claims 1-8 and 10-17 in the reply filed on 10/26/2021 is acknowledged. Claim 9 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Appropriate corrections are required.
Claim 1 line 3, “the one-piece rupture disc” lacks proper antecedent basis.
Claim 5 line 2, “the membrane” lacks proper antecedent basis. 
Claim 7 line 3, the term “its” lacks proper antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-6, 8, 10-12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palmer et al. (US 5579942, herein after “Palmer”).
	Regarding claims 1 and 17, Palmer discloses a pressure relief device (Figure 1 item 20), comprising a rupture disc (22/40 both monolithic) and a vacuum support (24), the rupture disc and the vacuum support being made of graphite (column 3 lines 49-51), the one-piece rupture disc having an exit side (not individually labeled, seen as the top of 22 as orientated in figure 1) and an 
Note 1.  Column 3 lines 63-65 discloses, “…the assembly 20 may be generally described as including a rupture disk 22, vacuum support member 24, and retaining means 26. Column 3 lines 49-51 states, “Although a preferred embodiment of the assembly 20, described herein to facilitate an enabling understanding of the description, is made of carbon graphite…”. Thus the assembly is disclosed as including the retaining means 26 and that retaining means is made of carbon graphite at least in one embodiment.

Regarding claim 2, Palmer further discloses that the pressure relief device (22, 40, 24, 26/48) is made free of (see note 1 above) adhesive material and/or metal.
Regarding claim 3, Palmer further discloses that the pressure relief device is made entirely of carbon (see note 1 above).
Regarding claim 4, Palmer further discloses that the rupture area has an evenly thick and flat membrane (22).
Regarding claim 5, Palmer further discloses that the membrane (22) has a predetermined breaking point (not further limiting because no range is established and it 
Regarding claim 6, Palmer further discloses that the exit side (not individually labeled, seen as the top of 22 as orientated in figure 1) of the rupture disc is designed entirely flat (as depicted).
Regarding claim 8, Palmer further discloses that a plurality of through openings (66) are formed in the vacuum support.
Regarding claim 10, Palmer further discloses that the retaining device (26/48 and associated groove in 40) is made of a groove (not individually labeled, seen as that space in 40 occupied by 26/48) in an inner surface of the retainer (40) and a retaining element (48) inserted in the groove.
Regarding claim 11, Palmer further discloses that the vacuum support abuts against the rupture area (seen as the entirety of the internal voided area within 22/40) with one end and against the retaining element (48) with an opposite end.
Regarding claim 12, Palmer further discloses that the groove is realized as a circular groove (best seen at the phantom dashed line in figure 5, see also column 5 lines 24-26 wherein the retaining element 48 is in the form of a snap-ring).
Regarding claim 15, Palmer further inherently discloses that the retaining element (48) is at least partially rigid (without further definition, all solids are at least partially rigid, see also column 5 lines 24-26 wherein the retaining element 48 is in the form of a snap-ring).
Regarding claim 16, Palmer further inherently discloses that the retaining element (48) forms a spring washer (without further definition, all solids have a flexural 

As best understood, claim(s) 1, 4-8, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wadkins (US 6311715).
Regarding claims 1 and 17, Wadkins discloses (figure 3 taken with the embodiment of figure 5) a pressure relief device, comprising a rupture disc (204/206) and a vacuum support (250/270), the rupture disc and the vacuum support being made of graphite (note the crosshatching), the one-piece rupture disc having an exit side (in the direction of 16b) and an entry side (in the direction of 16a), the rupture disc having a recess (taken as the entire voided area of 104/206) on the entry side, said recess forming a rupture area (taken as the entire voided area of 104/206) within a retainer (204) of the rupture disc, the vacuum support being inserted in the recess, characterized in that the pressure relief device has a carbon retaining device (252) for a form-fitted fastening of the vacuum support in the recess.
Regarding claim 4, Wadkins further discloses that the rupture area has an evenly thick and flat membrane (206).
Regarding claim 5, Wadkins further discloses that the membrane (206) has a predetermined breaking point (not further limiting because no range is established and it is inherent that all solids structurally fail given sufficient force) realized from material fatigue.
Regarding claim 6, Wadkins further discloses that the exit side (in the direction of 16b) of the rupture disc (204/206) is designed entirely flat.
Regarding claim 7, Wadkins further discloses that the vacuum support (250) is shaped like a disc (as depicted) and abuts against an inner diameter of the retainer (204) with its outer diameter.
Regarding claim 8, Wadkins further discloses that a plurality of through openings (best seen in figure 5) are formed in the vacuum support (250/270).

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
While the instant PTO-892 generally demonstrates the state of the art for rupture discs, the following references are particularly relevant as being carbon based rupture disc assemblies; US 2004/0025936, US 20030127132, US 7987867, US 6378544, US 5121847, and US 4102469.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753